FILED
                            NOT FOR PUBLICATION                                JUL 09 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


INNOSPAN CORP., a Delaware                       No. 12-16071
corporation,
                                                 D.C. No. 3:10-cv-04422-WHA
               Plaintiff-counter-defendant -
Appellant,
                                                 MEMORANDUM*
  v.

SHASTA VENTURES GP LLC, a
California limited liability company,

               Defendant - Appellee,

INTUIT, a Delaware corporation; et al.,

               Defendants-counter-claimants
- Appellees,

  V.

HONG-SEOK KIM,

               Counter-defendant -
Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      William Alsup, District Judge, Presiding

                              Submitted June 9, 2014**
                              San Francisco, California

Before: O’SCANNLAIN, FERNANDEZ, and BEA, Circuit Judges.

      Innospan Corporation and its CEO, Hong-Seok Kim appeal the district

court’s Fed. R. Civ. P. 41(b) dismissal of Innospan’s complaint asserting trademark

infringement and related claims (the “Dismissal Order”).1 Innospan contends that

the district court abused its discretion in entering the Dismissal Order. Innospan

also contends that the district court abused its discretion in denying leave to file a

motion for reconsideration of the magistrate judge’s orders imposing discovery

sanctions (the “Sanctions Order”) and ordering Innospan to pay certain attorney’s

fees resulting from its discovery violations (the “Fees Order”). Finally, Innospan

contends that the magistrate judge improperly rejected its own motion for

discovery sanctions (the “Discovery Order”).

      The Dismissal Order was not an abuse of discretion. The district court made

specific findings concerning the relevant factors—the public’s interest in resolution

of the litigation, the court’s need to manage its docket, the prejudice Innospan’s

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        The district court also entered default judgment in favor of defendants on
their counterclaims against Innospan and Kim.

                                           2
discovery violations caused defendants, the policy that cases should be resolved on

the merits, and the availability of less drastic alternatives—before concluding that

Innospan’s ongoing refusal to comply with court orders justified dismissal. See

Pagtalunan v. Galaza, 291 F.3d 639, 642–43 (9th Cir. 2002); Yourish v. Cal.

Amplifier, 191 F.3d 983, 990–92 (9th Cir. 1999).

      Nor did the district court abuse its discretion in declining to reconsider the

Sanctions Order and the Fees Order. Innospan failed to file timely objections to

the Sanctions Order and has therefore forfeited the same on appeal. See Simpson v.

Lear Astronics Corp., 77 F.3d 1170, 1174–75 (9th Cir. 1996). The Fees Order

similarly reflects a reasoned exercise of discretion. The magistrate appropriately

calculated the lodestar rate for defendants’ requested attorney’s fees in an order

that included a reduction in the total fees amount and reductions to account for

block billing and excessive work. See Lahiri v. Universal Music and Video

Distrib. Corp., 606 F.3d 1216, 1222–23 (9th Cir. 2010).

      Finally, even assuming that Discovery Order was material to the judgment,

see Nat’l Am. Ins. Co. of Calif. v. Certain Underwriters at Lloyd’s London, 93 F.3d
529, 540 (9th Cir. 1996), Innospan again failed to file timely objections to the

magistrate’s order, and therefore forfeited the same on appeal. See Simpson, 77
F.3d at 1174–75.

      AFFIRMED.

                                          3